                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 17-156-SVW (PJW)                                            Date     February 8, 2019
 Title            Marvin Larry v. Santa Barbara County Sheriff, et al.


 Present: The Honorable           Patrick J. Walsh, U.S. Magistrate Judge
                      Isabel Martinez                                              N/A
                       Deputy Clerk                                      Court Reporter / Recorder
                Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                              None                                                 None
 Proceedings:                 Order to Show Cause

       On January 11, 2019, the Court issued an order requiring Corizon Health, Inc. to notify the Court
by January 22, 2019, whether it will accept service of the summons and Third Amended Complaint on
behalf of Corizon employees Vickie Love, N.P., Julie Foster, R.N., J. Richards, R.N., Robert Anderson,
M.D., N. Carmillo, R.N., Laura Gillo, R.N., and Kiera Sutton, R.N. If Corizon Health, Inc. will not
accept service on their behalf, Corizon was ordered to provide in camera the contact information for all
seven employees so that the U.S. Marshal can mail them a copy of the summons and complaint and
request that they waive service.

        On January 23, 2019, Corizon filed a notice re service issues. (Doc. No. 69.) Corizon stated that
it was not authorized to accept service on behalf of these seven employees. Corizon’s counsel stated
that he is attempting to ascertain their whereabouts and determine whether he may be authorized to
accept service on their behalf.

        No later than February 19, 2019, Corizon is ordered to provide in camera the contact
information for these Corizon employees or show cause for its failure to do so. Should Corizon fail
to do so by the deadline, sanctions may be imposed for failure to comply with the Court’s order.




O:\PJW\ECF Ready\MO OSC.wpd




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
